Citation Nr: 0526035	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1995 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a hearing at the RO before a member 
of the Board in February 1998.

In December 1998, the Board denied the claims of entitlement 
to service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment, and 
entitlement to payment or reimbursement of dental expenses 
incurred as a result of dental implants. In October 1999, 
that part of the Board's decision regarding service 
connection for the residuals of dental trauma was vacated and 
the matter was remanded by the United States Court of Appeals 
for Veterans Claims (hereinafter the Court). The appeal from 
the denial of entitlement to payment or reimbursement of 
dental expenses incurred as a result of dental implants was 
dismissed by the Court.

In July 2000, the Board again denied the issue of entitlement 
to service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment. The 
case was returned to the Court who, in October 2001, vacated 
and remanded the July 2000 decision. This remand was 
necessary to insure compliance with new legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), which had been 
enacted following the decision of the Board, but prior to 
adjudication by the Court.

The Board again denied the appellant's claim for service 
connection for the residuals of dental trauma, for the 
purpose of obtaining VA outpatient dental treatment in a 
November 2002 decision.  The claim was returned to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Board's decision was again vacated and remanded, and it is, 
again, before the Board for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2002, prior to the November 2002 decision, the 
Board informed the veteran of the VCAA and of the information 
and medical evidence necessary to substantiate this claim.  
However, subsequent to the November 2002 decision, the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulations, which empowered the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, a remand in this case is 
now required for compliance with the notice provisions 
contained in the VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


